Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 08/22/19 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings/Specification
3.          The disclosure is objected to because there is no drawings. In the other words, all elements in the specification/claims must be described clearly in drawings. 
            Appropriate correction is required. 
Claim/Specification Objections
4.	Claim 1 is objected because the claims disclosed unclear wording “effective signal”. In the other words, there is no explanation/description for this wording in the claim 1.  
           For the purpose of examination, effective signal is interpreted as any detected signal.
           Appropriate correction is required. 
Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.         Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 1 is rejected because the claims disclosed unclear wording “effective signal”. In the other words, there is no explanation/description for this wording in the claim 1.  
          For the purpose of examination, effective signal is interpreted as any detected signal.
          Appropriate correction is required. 
Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.          Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Trainer (Pub. No. 2014/0152986). Hereafter “Trainer”. 
            Regarding Claim 1, Trainer teaches 
Ubackground noise output by the detection device, (figures 6a, 28, 62);
             S2: introducing a fluid to be detected into the detection device, (figure 1, particle flow into sample cell), obtaining scatter signals output by the detection device, (figures 26, 27, 27a), and obtaining voltage signals of standard particles, ([0182, 0439, 0549]);
             S3: sampling signals of the fluid in a period of time, extracting effective signals, carrying out a threshold value analysis on the effective signals Ux obtained by sampling, ([0152, 0153, 0195, 0200, 0201, 0203, 0264]), and obtaining a number of particles present in the period of time, ([0155, 0200, 0201, 0206, 0207, 0242, 0319, 0369, 0498, 0571]); and
             S4: obtaining concentration of the particles in the fluid according to the number of the particles in S3, ([0301, 0365, 0570, 0573]).

            Regarding Claim 2, Trainer teaches the standard particles are selected from particles having a diameter of 10 µm, (figure 95), with a corresponding voltage signal of U10µrn, ([0182, 0439, 0549]).

            Regarding Claim 3, Trainer teaches effective signals is extracted by comparing sampled signals with the scatter background noise value, and selecting signals greater than the scatter background noise value as the effective signals, ([0152, 0153, 0195, 0200, 0201, 0203, 0264]).

            Regarding Claim 4, Trainer teaches comparing the obtained signal Ux with the background noise value if Ux - Ubackground noise > 0 adding 1 to a count, and if Ux - Ubackground noise  
Allowable Subject Matter
10.          Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objection and the rejection under 112 were overcome.
11.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 5. 
12.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for detecting concentration of particles in a fluid comprising all the steps of S1, S2, S3, S4, S41, and S42; in combination with the rest of the limitations of claims 1 and 5.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
January 19, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877